Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 1 of 38




                      EXHIBIT G
     Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 2 of 38
                                 Frederick Heath
                                December 14,2017

                                                                            Page   1

              UNTTED STATES DISTRICT COURT
                  DISTRICT OF CONNECTICUT


FREDER]CK KLORCZYK/ JR           r âs co-administrator of the
Estate of Christina        R.    Klorczyk, et al.

                                                             PLAINT I FFS


V

                      CIVIL ACTION NO. 3:13-CV-00257-JAM

SEARS ROEBUCK     &   CO    et    al-.


                                                         DEFENDANTS




         VIDEO DEPOSITION FOR THE DEFENDANTS,
              SHINN FU CORPORATION,         et af.   :




    The video Deposition of Frederick G. Heath, taken
in the above-styled matter at court Reporting services/
Inc. / 6013 Brownsboro park Boulevard, Suite A,
Louisville, Kentucky, on the 14th day of December, 2orj,
beginning at 10:03 p.m.



                       Court Reporting Services, lnc.
                              502.899.1663
        Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 3 of 38
                                Frederick Heath
                             December   14,   2011

                                                                            Page   64
 I   asked me.   lreadsl The second theory that C. K.
 2   would not fit beneath the vehicle in the position              as
 3   described in Heath's     Heath's December 20j4
 4   report.
 5     I think that's the question you just asked me.
 6     O. That's your description of his theory;
 1   correct ?
 B     A. Yes. It is.
 9     O. Your December 2014 report doesn't really
10   provide a detail-ed anal_ysis of his body position;
11   does it?
I2            MR. EDINBURGH: Objection.
13     A.     The report will     speak for itself.
I4   BY MR.   BROWN:

15     O.   Okay. Let ' s l_et it tal k, how about that         ?

L6     What are we up to now/ 5?
I1   IWHEREUPON, document referred to is marked
1B   Exhibit 5 for identification. l
I9            MR. EDINBURGH: yep.
20             MR.   BROWN: Let's go ahead and mark
2I   this as 6.
22   IwHEREUPON,     document referred to is marked
23   Exhibit 6 fo r identification.      l
24   BY MR.   BROWN:

25     O.     Have you focated the portion of your report


                       Court Reporting Services, fnc.
                                 502.899. r663
           Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 4 of 38
                                  Frederick Heath
                                December   L4,   20L1

                                                                               Page   65
 1   that you believe Mr. Sprague's theory was aimed ât,
 2   and second theory, as you describe it?
 3             MR. EDINBURGH: Ob¡ection.
 4     A.      Yes.
 5   BY MR.    BROWN:

 6     O.      What page?
 1     A        Þ:aa
                r qYv   9.

 B     O. OkaY.
 9     A. The large paragraph right in the middl_e of
10   the page, and right in the middfe of that paragraph
11   the sentence beginning Ireads] whiJ-e C. K. was in
L2   the process of putling on the wrench handfe.
13     a.      okay.
74     And now you've got in front of you Exhibit 6.
15   Do you see that? In your report, whi_ch is Exhibit 3,
I6   you describe his theory that it woul-d not fit    C. K
I1   woul-d not fit beneath the vehicfe in the position as
1B   described in the report. So
I9     A.      Yes.
20     O.      the position is freads] while he was in
2I   the process of pulling on the wrench handle
22     A.      YCS.
23     O.      that sentence? you bel_ieve that ' s what
24   you're referring to?
z3     A       Vac
               !e¿t     sl_r.



                          Court Reporting Services, Inc.
                                   502.899. r663
            Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 5 of 38
                                  Frederick Heath
                                 December 14, 2011

                                                                                Page   83
  1   I'm not sure it runs through the hose, but it.
  2   connects to the hose.
  3      O. And what's the grommet made of?
  4     A.    Itrs    it's some kind of an     of a
  5   non-metal-lic materiaf . I don't know whether it's
  b   plastic or rubber.
 1      O. Do you have any medical_ training?
  I     A. OnIy through my o\,vn experience.
  9     a.    Do you have any medical training?
10      A. Only through my own experience.
11      O. Okay. And by that you mean because
72    you
13      A.   Maladies that I have contracted.
I4      O. Okay. Do you have any forensic
15    experience in judging how long something has to
I6    apply pressure on a body, how much rubbing there
I1    would have to be, what that pressure would have to
1ô
_LO   be, for it to leave a discernibre corfection of bl_ood
I9    or a mark as rigor mortis sets in?
20              MR. EDINBURGH: Objection.
2L      A.      No.
22    BY MR.    BROWN:

23      O.     You consider yourself qualified to have
24    opi-ni-ons about the amount of pressure, stress,
25    rubbing, you think the body was thrashing around,

                         Court Reporting Services, Inc.
                                    502.899.I663
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 6 of 38
                                  Frederick Heath
                                 December 14, 2011

                                                                           Page f00
 1    Everything fíts the t.heory in my reconstruction.              The
 2    testimony fits the theory.
 3      O. Which testimony are you thinking of
 4    exactly when you say that?
 5      A. The whole concept of whether or not the
 6    jack stand was being used.
 '7
        a. Wel-I, I'm t.alking
 B      A. The pla      the placement of the     of the
 9    decedent..
10      O. How do they fit the theory that the weight
11    of the car on his chest caused a I/2 an inch of
T2    compre   ss   ion?
13              MR. EDINBURGH: Objection.
T4      A.            you ask it that wâv, there's
                Well , if                                      no
15    answer to that question.
I6    BY MR.    BROWN:

I1      O. Why is there no answer?
1B      A. Com well, I calcul           I went through the
19    exercise and cafculated a compressi_on.
20      O. Well, what was the basís        you say you
2I    calcuÌated a compression
22      A. Yeah. Based on what we         what we think
23    we know; yes/ sir.
24      O. And how does it affect your calcu.Iations if
25    the chest compression was actual-J-y more than a I/2

                           Court Reporting Services, Inc.
                                    502.899.1663
               Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 7 of 38
                                          Frederick Heath
                                         December     14,   2011

                                                                              Paqe Il-4
     1   BY    MR.       BROVüN:

     2          I -- I don't remember seei-ng it, and f'm not
     3   trying to trick you by having you doing it twice,
     4   and
     5
           ^             oh
     6                        you've done more work now, but
     1     A.                 can't tell you
     B                   MR    EDINBURGH: I can
     9     A                  what comfort that gives me.
10                       MR. EDINBURGH: Can rde take
IL         A             What I would draw       a     a circl-e with?   Ts
I2       there       a    mar       a Sharpie or something?
13       BY MR.          BROWN:

I4         a.    How about a pen?
15         A. Well, a pen wou       a pen wilt work, I
L6       guess/ but you ca     you probabl_y won't see it.
II               MR. EDINBURGH: Well, wait      wait a
1B       second. Just wait. I       just.    I don't mean to delay
T9       this at all, but I just want to find the photo we
)^       previously marked when you asked exactly the same
2I       question.
zz          Can you give me one second to find it, please?
23                       THE WTTNESS: Yeah.
24                       MR. BROWN: Sure.
ZJ                       THE WITNESS:     I.

                                   Court Reporting Services, fnc.
                                               502.899. r663
             Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 8 of 38
                                  Frederick Heath
                                 December 14, 2011

                                                                            Pase 115
 1               MR. EDINBURGH: Yeah. Donrt. mark
 2    anything yet.
 3               THE WITNESS:      I'm not marking anything
 4    yet.      f want to compare
 Ê,
                 MR. EDINBURGH: Just wait a second.
 6               THE WITNESS:      -- it to my own
 1    photograph.
 I               MR. EDINBURGH: Let me see if         I brought
 9    it with me. It is fphonetic]                I had it, i had it,       if r
10    did I did, i thought I did fphonetic].
11           THE WITNESS: The photograph I had the
I2    veflum on top of.
13           MR. EDTNBURGH: This was it.      You do
I4    have the fol-der for these when we come back
15     Iphonetic] from his first. deposition.
t6    BY MR.     BROWN:

I1      O. Well, I'm showing you what's been marked
18    as Exhibit 4 --
79      A. M-hm.
20      O.       from the first deposition, which seems to
2I    have circled the entire brace; is that correct?
22      A. Yes.
23      a.    Do you now have a more refined opinion
24    other than just somewhere on that brace where you
25    bel-ieve the stand was?

                          Court Reporting Services, Inc.
                                     502.899. r663
           Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 9 of 38
                                    Frederick Heath
                                   December   14, 20Lj

                                                                               Page 116
     I     A.      Yes.
     2     O.      Coul-d you
     J            MR. BROI/üN: f      would you prefer him       t.o
     4   mark it on this?
     5     A. Why don't T just say to the front?
     6           MR. EDINBURGH: I __
     1     A. Wilt that make you happy?
     I           MR. EDINBURGH: you         I __ you       you
     9   want to       however you want to do it.     I,ll_ al_low
10       the     r'll' af low him to do it.    r -- just ret's agree            on
11       how he's going to do it.
I2              MR. BROWN: Yeah.
13       BY MR.   BROWN:

T4          O. Well, let's do it this way: When you say
15       "to the front, " do you mean someone generally in
I6       the first 6 inches, 4 inches, somewhere in there?
II          A. Yes.
18          O. Okay. Well, thenr wã        we won't mark it,
I9       but we'f l- understand that you berieve from t.he very
20       front of that brace that's within the circre from your
2I       prior deposition that would be towards the front,
22       probabJ_y somewhere in the first 4 to 6 inches?
23         A. Yeah. It's right where I showed in my
2A       sketch.
25                MR. EDfNBURGH: Just f          if you want to

                           Court Reporting Services/ Inc.
                                    502.899.1663
      Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 10 of 38




                                 UITITET ST"{TES DISTruCT COURT
                                   üISTRICî ÙF' CT}NNEÜ'TICUT

FRfDERftK KIûRCZYf{"" JR.,                 as ço-ådmirristrator i         CIVIL "A,CTIÛ}I NT-
of the Hstðte sf ehristiån R. Kloreeyk,         Ét nl.,         :

                                                                          3: I   3-cv*0025 ?-JAM
                                     P/ointffi,

vs-

SE"ÀH.S,   RûËBUCK ANÞ Cû., et sl.,

                                     Ðeþndants,                           Þecember 8, ?ü14


                         FL,{TNTTF}"S' DISCLqSURE                  ff'   EX}ERT !\¡iTNEqË
         Fr¡rsuant to Rule ?6iai{2) of the Federal Rules of               Civil    Procedure , Plaintiffs, Frederir.k

Klorceyku Jr." as co-adminiskator of the Hstate of Chrisrian R. Klorczyk, artd Lynne Klorczyk, *s

cc-atlministratn¡ of the E*tate uf Ct¡¡islian R Klorczyk. (ccllectiveÌy, the o'Plaintifis"), hereby

disclose ïìre follsr+,ing witness whu may offer expe*.t*stirnûny in support of their elairßs in rhis

aedrn:

         S'rederick G. Heafh
         3316 l$pringcrest llrivr
         Leiuisville KY 4024X
         Teh       {5ü3} ¿lt5-?385
         Sax: {5ùl)339-t?}9
         Mr. Heeth is expeeted       1o   offer opinions cr¡nsi$tent wíth his repi:rt in this action, lvhich is

ettåched hereto *s Exhibil A ånd is incorporated in its entirety in this pleading pwsuant to Rule

1üic) of the Federal Rules of Civil Froceclure.

         Fursuant to Rule 26{aX?)ß) of the Federal Rr¡les of Civil Procedure, Iìxhibit A cr:ntains

the following infn:rnation: {i} a complete statement of all opinìons thåt the witness rvilÌ express

and tLrs bssis l-nd reâsûns theref,or;      (ii) rhe facts or dda        consicierecl by the witness in fcrrming

them;   {iii)   the witness's qualifieaticns;    (iv}   a   list of csses in u'hieh lhe q'itness has Èestificd ss an




                                                                                                  '6
                                                                                                  ðs
                                                                                                  .p
                                                                                                  5

                                                                                                           ;.:,'r
    Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 11 of 38




Èxpfft al tria[ or by d*position during the previous fou¡ {a) yaars; and (v) e statement uf rhe

ËËmpëllsüÌiön tç be pa.id for the witness's sturly and testimony in this case.

                                                       PtÀINTIFFS"

                                                       FREDERICK KLûR.CZ}'K, JR..       as co-
                                                       ndminishermraf the Ëstate of Ch"ristian R.
                                                       Kl*rctyk" and I-Y¡{NE KLTRCZYKå                      as    cr-
                                                       adminisrator of the Ëstste of'Ch¡istian               R-.
                                                       KJorcryk

                                                      Ëy:      l"r/ Ilavíd J.
                                                              David J. Ellisrr (d043üI)
                                                              Bryan J.     trticelli   (ct2$643)
                                                              Kaitlin,4, Cany (ct?9074)
                                                              ÞA.YFIT}.ÍEYLLP
                                                              ?42 Tnrnbull Street
                                                              Hartford, Connectieut           û6 I û3-I ã 12
                                                              (860) 275-ilût
                                                              (e6û) 275-t343 (fbx)
                                                              dj e I t i au @d aypi Ínëy. c Õ m
                                                              ha rti u I I i@dayp îtnelt. c ün
                                                               kcan4@da1'pilftey"eüm

                                                              Howard Il. Edinburgh
                                                              l{o'*'ffd L. S/exlgr
                                                              Joseph E, Donnt
                                                              Michael üaliub
                                                              He¡zf'eld & R¡¡bin, F,C,
                                                              125 Broad Street
                                                              New York,l.{Y 1û0û4
                                                              (2r?) ?71-85?9
                                                              {z}?) 344-3333 (fäx}
                                                              he di nbur gh @h e r z,fe kl - r u bi¡r. co   ¡r¡
                                                               hw exl er@herzfe I d- ru bi n. com
                                                              j drmat @he rzfel d-rub in. com

                                                              Their Àttorneys




                                                  I
    Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 12 of 38




                                        caRTIrxgAELq¡Y

        I HËRËBY CERTIFY that on this date e Êûpy of the foregciTrg rvss served by lirst cless
rndl- ptstÊge prepaid, and by elec¿ro¡¡Íc meil to the fctllowingl

SeÐÌ F. Flynn (phv05949)                         Thçmas O. A:rderson (ct03451)
Steven J" Zakrzewski {ct?8934)                   Mishael R. KrÌler (st79284)
$ordon & Rees LLP                                Moirison lvlahoney, LLP
??Ì I Michelson Drive, Suitc 4tü                 One eonstitution F]aza, 1ûth Floor
Irvine, CA 92612                                 Hstford. CT ü6103
sJT¡nn@crdonrees.com                              kglkr @morr ¡son ¡taåor¡ Êy. c tm
                                                 rn
s:n*reewsÅt@gorda   n r e s s. es   m            rnntlersnru@ m o rt ìs o nm ah ú rlëy^ e ûm

Erics'W. Todd {etl I 897i
Trotta, Trona & Trctta
9tS Chepel Street, l?ft S'ls*r
P.ö. Box 802
New Haven" CT CI65û3
etodd@rottalsw.co¡¡¡




                                                 û        l.q/   lfavid.T E]lioti
                                                      Ðavid J. Elliott {ct043Sl)




                                              -3-
Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 13 of 38




                        Exhibit A
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 14 of 38




                                                         und      HS5Ê(lf,Tt5
                                                                             3$l t $*ringtr¡st 0rir¿t
                                                                          tpukvllnr.il {û!{'1.?}f7
                                                                                    {sû!}ll5.t3[5
                                                                                {5û1}33}'E}3}     fox
                                                                              fghroth@hrllrouth.nrt
          December 8, ?û14


          lVlr. David J. Etlíctt, Esq.
          Day Fitney, LLP
          242 Trurnbull Street
          Harfford, çT ü6103

          and

          It¡lr. l-loward S, Ëdinburgh, Esq
          Her¿feld & Rubin,    Pt
          1?5 Broad $treet
          NewYorlç NY 1Gtt4

                Re; GivilÅction Number 3:13+v{357-Rl-¡t, in the United Stetes District
                Gourt for the Dis{rlct of Connecticut; Frederick Klorczyk, Jr., es co-
                sdminÍstrator oT t|re Estate of Christian R. Klorczyk and Lynne Klorczyk, as
                co-adnrinistratorof the Ëstateof Chrìstian.R. Klorczyk, Plaintiffs: ys. Ssars,
                Roebuck & to., Shinn Fu Çorporation, Shinn Ëu tompany of America, lnc.,
                futIVF {HK} IndusTries, Ltd., and WeiFu ffaishan) Machinery and Elec, to.,
                Ltd., Defendanls.

          Genllemen

          ln response to your rEquest I håvê rÊviewûd oertain documents, and ùûnducted
          research relat¡ng tt the c¡rÊumstsnBss surrounding the irrcident lhet is the subjeet
          of the referenæd ac$on. loffer herew*tfr, with$n a r*asonable degree of scientlfic
          and engineering probabihty, my prelirninary €vatuatiorì ðnd öp¡nim regarding the
          captioned rnatter" My hourly rätr for this worh is $276.0t per hour for preparatlon,
          *tudy- tmvel, field work and testimony at depusition and trial" Paymefit für my
          work is not contingent upcn the outcornE sf this action.

          ln the interest of simptificatlon, acrûnyms will be used throughout the balance of
          thìs r*port to identify the parties a* foltows:
               .  {FK} Frederick Klorceyk {father};
               *  {LK} Lyrrne Klorczyk {nrather};
               "  {FN{3} Frederiok Klorcqyk {eldest son);




Ëonfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 15 of 38




               Õ      iÇK) tfr¡istian Klorczyk {middh son, dwedent};
               .      (FK) Parker Klorczyk (youngest son);
               r      {SEARSI Sears, Roebuck & Co.;
               r      {SFT) Shinn Fu Coporatíon;
               .      (SFAJ Shinn Ëu tarnpany of ,{merica, I*rc.:
               r      (MVP) M\rF {HK) lndustråes, Ltd.;and
               *      {VVfî WeiFu {Taishan) Machinery and Elec. Co., Ltd.
          My evefuation and opinion are based upon the following materials that have been
          fumished to rne:
               1,     The Eecond Arnended tcmplaint;
               l.     Th¡rd Psrty Ëomplaint, Searc v. MVF;
               3.     Plaintiffs first set of ln'tenogatories to SFT and SFA;
               4.     Plalnïiffs fimt set of Requests for Pruduction to SFT and SFA;
               5,     Waterford, tT Police report of incident including photographs;
               s,     cK Ðerth cenif¡cätê;
               7.  CK Post Mortem Repürt;
               8" Document production lrom SFT comprÍsing; engineering drewings, A$frdE
                   PALD-?û09, tomments sn revisions theieto, operating manuals and labels
                   furS{ætward and Steelman supportstahds and, SFT emailstrings
                   relating to quality and delivery issuesi   ì

               9. Document production from SFA comprising; \AIFT, SFT and lntertek
                   inspeotion doÊuments, operating manuak and labels fo¡ Ërsftsman, PË+.
                   Lift, \¡lestwerd and Steelrnsn support stends and, SF,4 em*il strÌngs
                   relating to qrrafity and delivery issues;
               1û" Docurnent productíon Trom lr¡lVP cornprisfng; ASME PALD-20û9, tulVP
                   inspection flow charl, I¡VFT, Sears and lótertek inspeetíon documents,
                   operating manuals ¿nd labels for Graftsman support stands and, MVP
                   ernail strings relating to quality and dellvery issues;
               11, Document produetion from WFT comprising; WFT inspection docunrents,
                   engineering drawings, l$t 9001 registrdtÍon and ernailstrings relating to
                   quality and delivery issues;
               12.March 15, 2013 and May3t, 2013 tetters from Foley and Mans{ield to Day
                   Fitr*ey, LLtr;
               13. Numersu$ screen shsß cf websites offeríng support stands and alleging
                   suppÕrt sta¡d failures ss collected by FK;
               14. Nurnerous photographs of the incident vehicle añd ån exemplar support
                      stand;
               1'5, tigÌtal photographs of the ailif€ct suÞpûrt stands GT1010ûûgË18 and
                    GT1010009619;
               1 6. Exemplar Crafrsman opefâting manuals;
               17. LiteratL¡re from No¡'co, Ferformance Tool, Bend-PaF<, Auts XS, $tealynnd
                    tTC descrlbing support stands;
               18" Fepoaition before triaN of LK taken November 13, 2014; and
               l9.Deposition before trial af FK taken November 14, 2014.



                                                                                              1




tonfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 16 of 38




           ln addition tü rny rêviswof lhese mätê*els, I have aleo reviewed thë materials listed
           below:
               1. VarÍous catalogs for SFA tcnnpaníes ilruluding, Road Xpeditien, Prû-Ltft,
                   BVA f{ydraulics, Ornega Lifr Ëquiprnent, l-{ein-Werner Autornotìve, Ëlack
                   llawk Ar¡tumotive and Porto*Power Õollisisn Repair Eguiprnent;
               2. The Êüû0 Shinn Fu Gruup Manageinent:Þirectary;
               S. The ownels rnanual for an exemþlar?0û1 BMW S25xi;
               4, March 2ttt weather report icr the Wateffod, ÇT are*;
               5. The umh.eitee of Fellican Farts and Aerostich;
               Ë. various editionE of AfrlsllASME pALÐ ssfety standard for Fortable
                  ,Au tomotive l-ifting Devices;
               7, ,ANSI 2535 Series of Standards governing sãfety signs, labels, instnuetionc
                  and manuals;
               8. Prcduct $afety Sign and Labelsystem. a reference book published by
                    FMt Corporåtirn;
               I. The Çlarion Guide to Product ãnd Mädi¡ilery Lebels; and
               1t.The Safety Frofessional'c Handbook, pubtished by the American Society
                  of SËfety E*gineers,

           lnadditiontornyreviewof thedocuments listedabove, lvisitedWaterford, CTon
           ItJl.a,y 30, 2t1? where I inspected the incÌdent site at 55 westwood Drive along
           with the artifactvehicle, a BM\¡T modet 325xi, vtN WBAAV334B1EEz801l, at ffre
           same locatlon and at City Tíre.

          Heaur and Associates has also unclertäken tr¡e laboretory testing of exemptar
          support stands at 4917 Macnrant tircle Fowe[, ¡f\¡ 57ð49 in Z01l and ?t't3 as
          wel| as test¡ng exemplar suppûÉ stands with an exemplar vehicle, a ËMW rnodel
          3ã5xf, V¡N 1¡ilBAAVð3441EE?g€48, aleo at pa¡¡elt, TH in 3üi4"

          ! have arrtved atspecific opinions and conclusiqns that I will discuss ín this report.
          These oplníons and csnctusions are based upon my revíew of the materials set
          forth abùve, my inspections änd tÊ$t¡ng refereneed herein, my extensive
          baeþround end experienæ in lifting and materislh*rdling equiprn*ni, my long
          *tanding participation in standarde development activities, and rny life long
          eryerienæ in product manufacturing, product engineering, design, deuelopment,
          improvement, sa$es, distribution, seruioe, and repaír, allmore particulurly described
          in nry c-v, attaÕhêd hereto-

          SPËTI     FI   T ûUALIF ICATIÛNS

          I have included my C.V. wittr thls report. Please note that I have served on various
          cwlmitteës whosã charter included the developrnent ol standards governing
          fryg!, crìstruct¡on, irrstaflation, use and care of rnanytypes of rifrÌng equþrnent,
          including lhe Autorvlotive Lifi lnstitute (At-l), the Ameriian Society of tr¡echdnical
          Engineers {As$dE}, the society of Ar¡tomotive Engineers (sAÊ},-underwriter's
          LabsËtories {UL}, ûrc MâterialHandling lndustry-of *nrerica {MH!A), ttre




Canfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 17 of 38




          lnternatiçnel Ps.À¡erËd Acce*s Ëederation      Àl)
                                                      {l P     and, the Scaffold snd AËüesË
          *   ndustry AssÐülation {SA¡A}.

          I was chiÊf exscutir¡e officer af an automoiive lift rnanufecturing çÐrnpeny frorn 1971
          through 1S92. I routinely participeted in and approved decisions in the sreãs sf
          product design, manufacturing, quality ccntrol, ciales and distribution. Thls
          mmpany manufa*ur€d ! and 4 post,.surface mounted tifts; parallelogram, short
          rise and heavy duiy surface nnounled lifts; single, double and multiple post in-
          gtound liñs gnd high reach, frxed, support stards. ïhese products were electric,
          hydnaulic or mechsnically poweæd ärd employed scissors, parallelogram, direct
          *nd hybrid lifting rnechanisms.

          I am familiar with lifting and suppoÉing products both domestíc and fareiEn, the
          ffianlrfrdÌ.¡rÊrs of these prduds, their design features, instruc,tional nrateriale,
          labeling and wamings.

          I served on  t¡e Safe$ and Skndards Technical Cornmittee of the Automol'ive LÍft
          lnstltute from 1975 through 1Sg2 and, as a con$ultant to the industry since 1992.
          tne of the respffis¡bllitiÈs sf tris romrnitlee is ts rnaintaln the Ârnerican National
          Standards ævering autornotive lifrs,

          I arn a fnember of the Ameilcan soEiety of Mecllanicåf Eng¡neers (A$ME), where           I
          årn turr€ntly GhË¡rmãn ûf thÊ ANSUASù,iE PALD cornmittee (recently rensmed
          PASË cornrnittee) coverlng PÊrtåble Automoth€ Lifting Ðevices arÉ other
          at¡tornotfue service tsols and equþment, fn additian, I serve on the ASME 830.1
          tommittee which üo ërs jacks end other industrial, conslruction and millwright
          tools. I arn alsÕ a Professional Mernber of ü'¡e Åmerican Sooiety of Safety
          Engineers (ASSË).

          Since the [nceptlon of Heath and Assoc'*etÊs in 199? I have pravided consu]tstion
          for litþation involving autornotlve lifting and supporting equipment relsting to Do-lt*
          Yourself (Dl\$ automotlve service equipment such ag the produets coversd by the
          FALD {FASË} standard ineluding the r¡ehicfe support stand at rssu*, alang with
          numerous other of the devìces covered by this slandard.

          NARRATIVE

          Before sefüng forth my obsewations and opinions in the captioned metter it is
          important to understand the task und*rtaken, the msans and nrethods eraployed,
          the cpndltions peculiar to the project and the reletionship of the parties.

          Parties

          Sears is a large retailer of household goods, clothing, appliances arìd tûçls.
          Graftsman is a brand name used by Sears fo¡ its tool produ*ts, sorne of which
          are cffered tr the ÞlY rnarketTtf automatTvê röpatr and rnaintenante. $earg



                                                                                                       rl




tonfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 18 of 38




           marketed änd sold the vehiele suppûrt $tand automotive service Tosl lhat is the
           sub;iect of this action, As with ntany retailem today, Sears conlrads forÌhe supply
           of many of the products it selle ftom overseas su¡ipliers. lt is the prâçüre ot Såår!
           to receùve proposals from pÐtential suppliers of si.¡bn tools and to evaluate such
           pfodurts irl tne ssãfs ladlitiËs before ÞntÉrifig ]intü â suppty canlracr and placing
           fhe tools ¡fitÕ the strearn of commerce through Ìhe SeärE rqtail operstions, Upoir
           knowledge and beliet, $ears purchased the vehicle suppo* stand at issue frorn
           MVP.

           ilvP is a Hong Kcng company that rnãrkets, sElls snd othen¡vise distributes
           automotive serviçe tsols under its brand narnere¡6sga end under other brand
           lTmês owned by the customers of Mvp, The MVp organization is part of the
           sFT group of companies. upon knowledge and belief, MVp sold the vehicle
           support stand et issue to Sears.

           sFT is a Taiwanese {RoGi companythat designs, manufectures, ãnd dlstribuies
           sutomotive servlce tools end other rnanufactured products. SËT forrns the center
           of the sFT grouF of affiliated companìes and h€s affiliates in rnany countries
           around the world incÌuding üiç United Btates.

           8ËA is en AnrericEn rûmpåny looeted in Kansas crty, Mo and it serves æ ê
           recelving point, inspection stetion, warehouse and shipping poìnt for automstive
           gglyiæ prodr-cts desþned, menufsctured, or ccnfracted for purchase by the
           afïìliates of sFT, ResÍdent at sFA is a technieal utaff that rnär¡itors the û$
           marl(eT and atternpts to respond To changes in eutornotive seffiÊe tool desþns
           and market trends, This technical steff alsc monilors the quality af goods coming
           ints the us lrom affiliated companies,

          WFT is a thinese {FRü) sûmpãn}r located in Taishan. WFT is å targe
          nranufactudng operation of dffferent products including the vehicle support stånd
          st issue, The factary is mrdern and utili¿es state of the art manufacturing
          rnethods and equipment. The staf'f includEs ergineerlng or technical suþpcrt that
          provides manufaçturing drawings, rnethods annlysis and quality assurance for
          the factory. $fFT rnanufactured the vehicle support stånd ât iesue.

          The Klorczy-k farnily including FK, LK, ËKg, cK and pK, typify the succêssful,
          close knít, Arnerican far.nily. FK iE a surcessful business rnan who is an
          cwner/exetulive ol a local eompany thai provides non-destructive testing
          eervices- LK rnanages the family honne and teaches school- FK3 is a lawyer
          ,;,nrkíng in llew York Ciþ PK attends
                                                    a iegionalbsarding school CK was a
          seniar finence rnajor at the University of Cannseticut. Tha scêfie af the incÌdent
          was the Kloreryk famiþ hÕm€ located in the affiuent neighborhod of Wateriord,
          tT.




                                                                                               5




tonfidential
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 19 of 38




          Cireumstancss

          The evidence suggests that rnoet of the male family mernbers årê sèlf professed
          "car buffs" errd leamed how to pedorm certain putomotive maintenanco tasks hy
          wtrking togethËr 0n thÊ num*rôus ær$ ûwnedìfrorn time tû t¡rne by the tamily,
          The mainlenancë a$ivltles w8rÊ l¡mitêd in scope to simpte täsks stlch asoil
          ehanges, brake jobs, tire rutstion, ffuid repfenislrrnent, wiper bladas Ðnd the l¡ke.
          It ums understood thet cornplicated tasks requtfing special hnowledge, skill or
          abiliþ would be subcünlracted to se¡'vice providers possessing these attrÍþutes.
          The eircumsknces that gaue rise io the incident of March 11, 2Ð11 were that GK
          wes atternptíng to change the oil in the faniily BMW. This activity lyãs Þ takÊ
          place in the farnily gar-ägË, with family owned toofs.

          sit€                                             i



          The sitE Ef the inr¡dent rv*s the ihree car garäg€ attåchËd ta the Klorcsyk home.
          The Ieft and right bays of the garage were occupied with famlly goods including a
          collector car, sportÌng equipmênt, tools and an Þccumulation of otherfarnily iterns
          toc numerous to itemize. Suffice to sa¡¡ the left and right bays were nol
          aæss*ible for parking a vehicle. The r¡sable space in the center bay was defined
          b-y the goods sttred in the other two bays and along the front wall of the garagÞ
          and, by twü stêël pipe columns placed such thãt they resided in the *pace
          betr¡¡een the bays midpoint between the garage doors and the front wafl of the
          gãrage. Ïhe center bay is the bay ín which the incident occurred.

          Equipment

          The equipment used to perfom the BMW oil change included å servide jäðk, å
          support stand, a lug wrench, å stÈket wrgnch, d¡ screw driver, an ail dmin pan
          and a creeper.
                                                               i

          The servlcê jack inuolved ln th¡Ê oil change aclivity wãs E Çraftsman, 7,0û0
          pÐund êäpaÈfty jäck commonly used in automotive sËrvic€ for lfftíng a portíon of a
          vehicle. The iack is nrounted on casters and comprises a long handle such th¿t
          the jack can be rolled into position under the area of the vehicle to be lifted (such
          as tho frerne adjacent to a wheef) so that the wþeel can be rernoved to allow
          either tire or brake service. The jack is actuated by cloeing a valve in the
          hydraulic circuit and pumping the handle, This ri,*ends a hydraulic oylinder wlrieh
          raises a pivoting arm corr.rprising a load engagirig saddle focat*d on the end of
          the snn. The seddle dleh furnished with this jeck had been reffloved purportedly
          beceuse Ít damaged the lifting points on the vehicìes serulced, The load is
          lawered by carefully apening the ssm¿ v*lve in ttre hydraulie circr:it wl"rlch slloun
          the hydraulic cylinder to retract thereby lowering the pivoting arm.

          Tfre equiprnent at lssue ïe one of two erafrsman, model 50163, four tun, vehÍcle
          support st€nds S/N GT1û10û09618 and GT1010û09619 purchased ät $eärs



                                                                                              ó




Gonfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 20 of 38




          shortly before Mareh 11, 2ü11 by CK in response to a request from FK. The
          p*úicufar vehicle support stand mechanisrn comprises a rack and pawl
          {sometìmes called ratchet and pawl} type of lateh" The assernbly consists of
          severalpart* lncluding a base, Ë colqmn, ã ssddle and a latching devlce. The
          b*se constitr.rtes s welded, sheet metal assennbly farmed into e four sided
          pyram*d v'/{tt'r å rednnguler guide sþeve welded ìnto the apex of the pyräfiid.
          This guide sleeve is large enough to aceomrnodate the latching device (pawl)
          arti&¡lãtlûn and thg ratrhet crlr¡mn The rolumn comprises a rðd(, ratchÊt or
          tÕothðd, vertlcal rnember with an integralsaddþ designed tr cBntâd the toËd
          forming lts too end.

          The pawl is s srnall ps¡nted menrber attached þ a horizontally disposed formed
          cylindrionlrod. Tlris formed rod with attached pawlcomprises ths latching
          device. The rectangular guide has opposing hsrizontal, holes through whioh o*e
          end of the forrned rod passes. The pewl that is sttached to the formed rod
          resldes within the rectanguler guide while the rernEinder of the rod extende
          outwardly to Torrn a hori¡ontel h*ndle. The cplumn päscss vertically through the
          rechngular guide sucfr thãt the tEeth on the colr¡mn (rack) face the parr,rl. The
          puwlis positioned so ss ite pointed end faees the column end esn sequentielly
          ëngagê the teeth in the colurnn as ihe eqlumn is manually extended {raîsed) or
          retracted {lovrered).

          It is irnportant to note that $re handle is shaped in sr.¡ch a lvåy that its own weight
          provldes a srna$l rotalional force to the pawl so that when the stand is uprìght, the
          pawl's natural posäion is toward the column (rack), or the latched position.

          When the colurnn is at resl theoretically the palvi is engaged with one of the
          teeth of the rack thereby preventing downward |nsveffienf of the column {rsck}
          and fumiehing zupport to whatever laad has been applied to the saddle" when
          tl¡e column (raclcl is manually raised fror¡ the base, the handle, with the pawl
          ettaohed, wilf rotale upward to a point where the next tooth sf thè räck can påss
          tha pawl" AB thÈ eolumn oonsnues ta be extended, the handle wilt move slightly
          up and down (approximately % inch) as each prcgressive tooth passes the pãwl.
          \shen the desired height ie achieved, the oolumn theoreticatfy can be released
          and the pawl will engågs the tooth sf the rack immediately above the point of the
          pawl and fook the column in position es above described, when ii is desired ts
          iower the Çolumn, any spplied lcad must first be remo''¡ed. The catumn and the
          handle can then be raised s slight åmount thereby disengaglng the pawl from the
          rack. The colurnn can then be rnanu*lly rowered ås tongãs1nã nanolE is raised.
          Al',aniatively, if the handle ie raised without hoiding the colurnn, ihe cslurnn will
          free f*ll downward of its own weight.

          ln addition to the jack and the support stend: the lug wrench was needed to
          remtvÊ the righl front wheel; the serew driver was needed to remove the c¡rver ar
          shroud cavering the crank case lo aÐæss the oil drain plug; the socketwrench
          was needed to remove the oil drain plug and tho oil fifter; the oil drain pan was



                                                                                               ?




Csnfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 21 of 38




          nseded to catch the dirty oil; and, lhe creeperwas needed to prcvide rttling
          åtcesÊ ta the r¡ndersiüe of ìtæ 8MW.

          Sequence of ñvents

          The descrlptian of events lhal transpired on lvlarch 11, 201 I follows frurr¡ the
          evidenoe with the presumption that GK performed the oilchange in accsrdance
          with the custom and practice he had |earned frsrn working previcusly with FK
          performing similar tasks.                       I




          The support stand was to be used by GK lo support the Btr¡{W afÞl' using the
          seruice jaok lo raise the vehicle such that there was sufficiant room for CK to
          enter the spåûÊ under the vehicle to gafn acee*s to the oil drain plug.

          The evådenc* suggasts that CK hd placed t}xi 8lt¡l¡1/frsnt first in tlre centet bay
          of the garage threa to five feet fi:om the front wall. The transmiss'ron had been
          placed ¡ft .P", and the emergenry brake had been set. The garage door was
          closèd {because the r¡eather in the area was râiny, foggy and rnisþ with
          temperatures in the rnid forties). tK ra*sed the'hood of the BftlW and, using the
          socket wrench, replaced the oilfïlter with ã new onê. He used the fug wrench to
          lsosen the lug nuts on thê right Tront wheel, then rofled the seruice jack under the
          right side of the vehicle, behind the right front wheel and perpendicular lo the
          vehicle center line, ue positioned the jack säddle under Ëre right síde fame
          nrember and raised the right front corner of the car er.nugh tû r€movê the right
          frsntwheel.

          The evidence suggests that OK then renroved the right front whestr tnd pleced it
          u*der the exposed bralqe rotor to provicÞ a mÊ*ns of sÊcoftdary support forthe
          BMW. He placed tle lug nuts in the tray at the fear of the jack,

          CK thËn raised the vehicle further so that he cauld reach under the vehicle and
          pasition the support stand. He then positioned lhe suppo¡t stand inboard of the
          wheel well and under tha right side frame mernber. He manuatly raised the
          column of the support stand untìl the saddle csnìe in contact wlth the right side
          frEme rnembe¡'. .{s CK re}eased his grlp on the;column of ihe support stand it
          maintained its posilion. Thinkirrg that the suppÕrt stand was stable, CK got up
          and carefully lowersd ths servicÊ jack therebytransfering the weight of the BMW
          to the saddle of the support stand. The suppor! stand aceepted the load wlthout
          problern theruby providing a fals€ ìndication that it was properly engaged"

          The evidence suggests that CK then withdrew the service jack, positioned it
          pårålle¡to the vehlcle center line, adjacent to lhe pässenger door and facing the
          rear of lhe vehicle. He then removed the handle and placed the hardle abng
          side lf¡e jack beh'veen the jaclr and the BMW. 6K then slld the oil drain pan under
          the cer es he eould reach it when he got into poeitian.




                                                                                              I


Gonfidential
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 22 of 38




           At this point CK went tç the front of tlle car, collected lhe screw driver and the
           wtrÊnçh, got dÕwn on h¡$ baclt on the creeper ãnd rülfed under the vehiele. head
           first to a position where he csuld rÈmÕvÊ the oll draÍn plug with the wrer¡ch that
           he planned to use far that Þurpose.

           Tlte evideno* Ëuggests that GK removed the côveror shroud covering the $anlr
           case with the screw driver, ptðced thÈ 6órêws on the shroud and pushed the
           shroud toward the reår of the vÊhicle. He theniplaced the oll drêin pan in position
           tp colbct the dfrty oil and applied the sod(êt wrêncrr to the oit draín plug. since
           the oil draln plug w*s facing the right side oT the rar, the forte applied to the
           wrench handle in removing the ull drain plug was toward the front sf the vehicle.
           He suceessft¡lly removed the sil drain pfug aldjallowed the dirty oil'to drain fron-¡
           the crankcase and collect in th* drain pan.

          Afterthe oil had drained frorn the crånkcase, cK replaced the oil draín pfug end
          tightened it finger tighl plus a light tightenÌng with the wrench. cK then ralted out
          frorn under thÊ Blulw and filled the angine with fresh oil to the conect level as
          indic*ted by the dipstick, cK retur¡sd to the ereeper and roüed beck under the
          BMW to apply the unench once again to the oitdrain plug. His orienlatisn wâs
          parallel the center line of the car and slight$y to the left af center wilh his fe€t
          facing the front waH of the gãrâgè. While tK was in the process of pulling on the
          wrench handle, this disturbanee to the vehicle suppörted by the support stand
          ceused ihe tooth in the rack that was supportinE f he vehicle to elip off of the paw!
          and lcse witat engagemenl therelofore ex¡stêd. The column then fully retracted
          which transfened the weight of the vehicte to CK. The support stand tipped over
          as a result of the collapsÊ, or the movement sf ÇK, or somå æmbination thereof.
          The evldenæ suggests fhat the weight of the véhicle was sufüeient to cause
          traumatic a*phyxia and deåth,

          Discovery

          tK had been home from school on spring     break. LK had gßne to wrrft" pK was
          at sàhool. FK was in lrlew York city with FK3 and was to teturñ hûrnê Þy train at
          3:00 PM.

          tl{ was horne alsne and had at sorne point in time decided to ohange the oil in
          the El*¡trV,

          LK had been trying to contaet cK by toxt during the day without success and
          travetled diiectly from r¡¡ork ts ¡-neet the train, plcked up FK and reiumed home gt
          3:3t PM. They went to tl'¡e bedroom to rest and got into a discussion as to the
          r¡ihereebouts of CK. Phone cålls wera made and text messages sent in seerch
          af tK lo no availwhe* it was rennernbered tfiat ÊK's cãr wes at the house,
          whereupon LK went to the gãrägË and discoverêd the scênÉ. LK called to FK
          who imrnedia{ely respondéd. LK celted 911 and FK atternpted to resuecitate CK
          until the first responders ardved.



                                                                                                v




Confidential
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 23 of 38




          FK daswibed thë $cen* in his testrmony åB tolhbws:

               r   The gsragË door was closed;
               r   The halogen work lights were set up arrd turned on;
               .   tK's feet were visibfe underneath the front of the BfufW;
               r   The right front corner of the Blr¡lW was tipped downward;
               ¡   The right front wheel had been removed and placed under the brake rotor;
               r   The right front brãke rotùt wês sr.lspendéd above the wheel:
               .   The vehicte supportskrrd was located Uhder a frame meæber inboard sf
                   the right front wheelwell, fully retracted and laying on its side with the
                   saddle facing the garage door;
               .   The weight of the BMW was being supperted by the body cl CK;
               r   The service jack wãs ânangÊd neatly façing the garage doorend parallel
                   to the vehicb with its flandlê placed alonþside between the jack and the
                   car;
               ¡
                                                             I



                   ÜK was ür¡ented parallel lo the center llrle of the BMW and slightly tÕ the
                   left of center, his right leg was slighily bent ãl the knee and his right hand
                   was gripping the hendle of the socket wrench whlch was engaged with tñe
                   oildrain plug;
               ¡   The vehble frãrne ttËss rnember wâs bearing uprl tK's þreãsl bsne and
                   the re¿r cf the BMW tt'ansmission was presslng into $e lefr side pf GK's
                   face neer Ìhe eye socket;
               .   CK's head was supported by the rrêepes pillow;
               .   The head end cå$ters were broken uff olthe creeFer;
               t   The oil pan wae lpcated near CK to his rþht side;
               r   The cranlçcasg shrsud was hrated on tlrel¡ær tCI the reãr ol the vehicle
                   under the fuel tank; and
               r   tK wås unrõsponsive"
          FK and LK undertæh numerous actior¡s tr attërfiFt þ revive CK and generally
          changed and modified the scene. The first respcnders further changed the
          rÇene appreciably in their extr¡cât¡rn of OK front beneath the tsMW.

          Testimony indicateç that subsequent to the incident, it was diecovered thät the
          ÐMWemergency brake had been set, the transmission had been placed in either
          fir.st or second gêär ûr
                                   uP",
                                        ånd thE crankcasÊ ì,\Ëc filled with oil. FK testifîed that
          he rnoved llre vehicle out of ihe garãge and in rc doing dragged the oil drxin pan
          down tlie driveway. There is no inforrnetion æs to the dlsposition cf the
          erankaase shroud.




                                                                                                ID




Ënnfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 24 of 38




          Scene lnspections

          Scene inspections pe$omned include the followíng

               1,   FK and LK observed thê unsisturbed scenê after the incìdÈnt   rñ [tIârch
                    1   1, 201 1;
               ä,   The WaterfÐrd Policc tÊpartmÊnt observed the sæne on March 1'1, zt'l 1
                    efier the Ettempts by FK to revlve CK ard after the Flre Departrnent hsd
                    removed CK to the hospltal;and
               3.   FÌeath and Associates inspected the sËëf¡e, the vehicle, the artifact sßndã
                    and the exernplar stands, on May 30, 2û12.

          Prospective Gausation-MÊta¡ Fã¡lure

          Visusl examination of the artifact suppor{ stande revealed no evidence o{ metal
          fradure, buckling wpÈûnãnentdefðrmcllon. Therefore, slructuratfailuresf the
          supFrt stsnds rnust be ellrninated ãs Er cãuse.

          Pro*pective Causetierþ-Tip Over

          Visuel exäminãt¡on of fhe floor of the garage has produced na evidence that a tip
          over of the artifact support stand hed occurred. a tip over had occurred there
                                                            'lf
          would have been large forces transmitted through the edges of one side of the
          base of lhe support stand which would have feft rnarks Ðr truËes in the concrete
          floor. Likewise, if a tip over had oecurred, these sama large forces v¡¡ould heve
          lefl witness rnarks on the bottor¡ edge of ona siËe of the bsse and the opposite
          top edge of the gaddle of the supporl starìd. No witness marks consistent with a
          tip over were obseßred.

          Ì-lorizontEl rean¡'¡ard translation Õf the vehiÊle would have been required for a
          t¡pp¡ng event, lt is more likely than not thõt tre emergenry brat(e being apptied
          and the transmission beir-rg ín gear would have prevenfad such lranslation.

          lf a tip over had occuned an increase in etevaticn would have been required of
          the saddle due ta the geometry sf a tipping stand, Therefore the weigl-rt of the
          vehîcte would have to be raised by that amount before fïnal tipping could occur.
          Ïhis would require a signifiaant rearwsrd force tp be apptied to the vehiele wtrich
          would be resistGd by the êmergency brake and the lransmission âs above
          degedbsd. ln additlon, the only ËÈurcÈ of such a force would have been fram Gl{
          pulling nean#ard on the handle of the u¡rench when îlghiening ihs oil drain pNug.
          lhis is not fikely beeause tK was lying an hÌs beck, on a wheeled creeper that
          wculd havê moved toward lhe front of the car as he pulled on the hendle of the
          wrench, There was nal room eñùugh for CK to rsise his knees and place his feet
          on the floor tö resist movement if such resistance would have retarded
          movemènt, Further, if tip over had occuned, the suppart stand column would
          have still been extended.



                                                                                               ll



tonfidential
         Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 25 of 38




           Ëcr these reåsðfrs, tip over of th* support stand nust be *linrtnated as å cãusÊ.

           Pnnspective Sausåtiün*False Engngement

           Ihe  remaining causal condition forthe support stand collapse is hat ütere was a
          false engagement of tlre pawl and a tooth in the mck or, point contact between
          the pawltip and a tooth tip, This phenomenon can atso be thought of as point to
          Þtlnl ûrt¡pto tip æntBtt. Thls served Lt suppod lhe load successfully untit
          disturbed by sorne force externd to tlÊ suppûrt stand thãt was signifîcant enough
          to release the eng,aggment. Thís causal possibllity wäs pt¡r$ued 1ô prsve the
          concept through testing as described below.

          The pawl and the culumn are bsùh cast rnetalparts and exhibit a'st¡rface finish
          csnsistent wilh send cesting. Allhcugh microsoopy was not employed it is
          visually obvious thal the gurfsce finish of both prts is rough and eomprises small
          high spots and low spol+ udrich will insrease s[idÍng friction beùseen the euÉ¿ces.
          The tlps of the tooth forrns therefore arË prrne {o stickìng when exposed to
          stiding öne upon the other. The pawl tip has ã w¡dth sf 1.û6 inehes and the
          column tooth tlps have a width of 0.gB inches therefore the maximurn
          êngagêrnent of pawltip to tooth tip would be 0.$8 inches- This presumes that lhe
          tip to tip eontect constitutes full width [ine contact. lf the Bawl tip and the tootlr tip
          ara not Êeral|el but instead skewed, full widfr line contact will nst exist.

          False engag€rnsnt of the pawl snd a cotumn tooür was first demonstrated with an
          exernplar support stand through manipulation of the colurnn withilr the
          rectangulnr guide" [t was discovered Itrat the coNumn can be manipulated in such
          * ryay that the pa\TÌ rãtche$ a tooth edge and gives the împression that thÊ pa\¡¡l
          is fufly engaged with the tooth and lhereby fully supporting the colurnn whereas
          the support is a false sr"¡ppsrt because the pawl is only engaged with the edge o:f
          the tooth.

          AftBr this false engagement phenomenoil was rnãnually dêmonstratêd arì
          exemplar support stand was set up in the taboratory ¡n â fixture that would allow
          the column ta be extënded upward by hand unti¡ it cûnta$ed an adJustable stüp"
          The stop was adjusted in such a way that whels lhe colurnn
                                                                         'lyäs manuêlly raised
          in rnuch the ssme way tl'rat it would be raised in actual practice, a column tosth
          $¡as caused to barely engäge the pawl thereby ereating this condition of false
          erìgâgernent. Affer this false engagement was achieved a load was applied to
          the saddle of the support stând ín various arnounts up to approximately 1,90û
          pounds fEree. The uslumn did not eoliap*e due io icacÍ *i fhe various loading
          levels but, when the support stand wes externalþ disturbed, the eng*gement of
          the pewlwith ths tooth r&as loet and the column collapsod and releagêd the load.

          Afier this false engagemenl phenornenon r¡¡as demonstrated successfully ln the
          laboratnry *n exernpler support siand was set uÞ with an exernplar BMW and the
          inEident was rËÕúnstructed based upon the existing evidence, l* this case




                                                                                                 I?




tonfidential
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 26 of 38




          ailang€ment had to þe made to catch the load when the support stend oollapse
          ocnurred to prevent darnage to the vehiele- theisuppsrt stand or the concrete
          surface upon which the vehfcle was parked. ûnce again, when the support stand
          was eSernally disturbed, the engãgërnent cf tlre pawl with the tooth was lost and
          the column collapsed and released the load.

          For ftese rÉasons, false engagement of the support stand is more likely than nût
          the cåuse of tne lncidÊnt at issuê.

          çtsEFvaîroNs        ANÞ poNsLtJSf çNS

          The peissibili$ of enc*untering false engagement wïth pawl and ratchet supFort
          $ends ls not only foreseeable but apparenfly not uncommon. Many suppliers of
          these supporl stands suggest in their printed materials that the user sornehow
          ãssure that the pawt is fully engaged with å tooth in the Êolurnn before applying a
          load, Few if any of these suppliers expfain the phenomenon, desorÍbe exacüy
          hsw to make such a detemrinstion or describe the potential consequences. The
          suggestìons offered er* to sheke the support stand which infers thst the stand is
          not loaded. Altematively the suggastion is to push on the raised load which woufd
          likely deliver an impact load to the latching components and denrage the suppcrt
          stand the vehicle and the floor, if a rnarginat falee engagement were to releasè
          lhe load" A problem with these devices is that ffJstürn and practice as wellas
          msny instructiqns dictate that the cslumn be raised to meet the load which is
          what transpired ln this case. lf the column is raiged to meet the load and lalss
          engasement rccurs, it appears to the user that the stand is s€Èure and pösitive
          engagsrneilt has been achieved.

          There is no evidence that any suppliers inctuding the SFT grcup have rnade any
          studiÊs pr conducted any tests to evaluate the numerous paramelers that affÊçl
          or could pôssihly reduse the incidence of this kbe engagernent phencmenon.
          Furtf¡er, it seem$ that no one inciuding thÉ SFT group has thought that if the
          mg8geff¡Ênt pûintwäs rlesrlyvisible then perhaps the userwould be able to
          ÈäsiÌy $eË when true engagement was achieved or when false engagemeñt wås
          ancountered.

          There is a msräl doctrine of producl stewardship trat should obligate product
          designers and man¡-daclurers to exërcise thÊir bBst efforts to æntinua lu lmprove
          ihe snfe$ of tlg produrts they distribute into'tle stream of eornrnerce. Fr.rrthermorc,
          it is sirnply good business practice to do so, Most of the support stand designs
          revie,,ved exhibit little difference and êpp€ar to be copied one from tt're other.

          Tumìng to the u¡amings and labeling issue, there is no labeling on the support
          etand relating to the poientiãl fcr Falsè engagement of the pawt wÌth the colurnn.
          Likewise the manuaf cûntä¡ns nc teference to the íssue at hand within the list of
          "ìÍJarnings" offered.




                                                                                               t3




Gonfidential
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 27 of 38




          A review of the ANSI 2535 series of standards eferenæd in the applicable PALü
          stsndêrü w¡ll rÈvËäïthat there are impoñant critgria for the developrnent of efiective
          warning l*bels qnd instrl¡ctionälmalerials, Labe$g should conla¡n a signalword that
          indiuates the level ot potBntiäl sÕnsequencÊ if the label ñìessågÊ ¡s not fo¡lowed.
          Labele should try to ccnveythe message wlthout wolds and through pictograms lf
          pæsible" lf wurds are neç.essary, the mÊsssge should be simple, direct, concise
          at-d ts the puint. Ïhe recommendalicn is also made to validate the effectivere¡s of
          labçl csrnrftunicatlon througtr r.lsertesting" And, there are specific colors, fsnt si¿es
          and label anangements to be fo$lowed, The label on the artifact support etand þ not
          in compliance wtth the ANSI 2535 series and, to the extent that the manuEl
          aü*mpts to delÍver warnings it also is non compliant.

          There is a well known híerarchy of hszard mitigatíon as follows: the first preferred
          n¡ethod is lo eliminate the hazard by design; the seeond prefened mg{hod ie to
          provide engineering controls such as guaids ür bãrders to prevent expasure to
          the hazardl the third prefened rnethod is to provide administr*tive controle such
          as warnings and instructiûn as tû hazard avnìdance; and. lhe fourth preferred
          method is to provide avt¡dãnçe üaining to thosè who may become exposed io
          the hazard,

          FifEl srefend mp$Ðd; The rn¡nent design of the suppfft stand at issue cculd very
          nell be changed to improre the safêty ofthe product and elirninate the potentialfor
          false engage¡nent. Suoh an undertakirq wnuld require protoiyping, tesüng and
          optirnization of several parameters.

          There is no evidence that the support ständ dÊ$igner has investigated the nrany
          fsctors thaT havs some affect on the prûpens¡ty rf the pawt tÌp st¡c¡(¡ng tr a
          cÊlurnn toath tip, such as; pâwl and tooth profiie, surfare finish, coat¡ñg adh€$ion,
          contour, hardness, strength, loughness and creep. Other factors affec'ting the
          propensþ of the pawl tip sticking to a column tooth tip will be the applied load
          ¡nd the fît beùseen the colurnn and the rectangular guide. Luqse fit of the uolur¡n
          within the guide will allow varying degrees of fsrË and aft motisn as well as
          varying degrees of side to side mation, A loose fit will also allow the cotumn io be
          rotated somewhat within the guide which will skew the lines of contact resident
          on the pawl and eny column tooth.

          Ëçccx¡d p¡efen'ed method: The cunent design of the support stend at issue could
          very well incorporate a redundcnt locking pin "guãrd" feature which wor¡ld prevent
          exprsure to tha ha¡ard,

          Ïhird oreferrcd rnethod: The aunent deslgn of the suÞport stand at issue eould
          certainly incorporate bett*r written waming and instructjons to promote hazard
          avoidance, In addîtion to written wamirgs, physical changes could be made to
          grovi& visual wcming on the support stand itself buch as: clear plasticwindsw(s) in
          &e slde{s} of ths rectangular guide lc provitle a Ðlear view of tfre mating pwl and
          rack leeth; or, a tab welded lo the handle with red,and greÊn are€s tl'¡ai show



                                                                                                14




Confídenttal
          Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 28 of 38




               lhruugn e sirnple window eut ûut   h*l indi*ates   $ihñn thq så$¡l is nngaged and when
               it is nol

               W
               lend ¡t$Êf m trninirug rhuue
                                           The eçrent dosfgn of tlw È$ppûrt stÐnd åt Issrr* dmr not
                                                mÞht nectú*e erposeü'tp ttr*
                                          t*¿no                                 hsrqr{.

               *P.r$Lplr_!Ê

                   J,The dçsign sf the Seare treftsrnan, mndet å01t3, fûur tûn, vehlcle
                     suppri( stands slN GTl01t0û9818 end çT1û1ûüûgs1$ is defBsüvetûr
                     th€ reåËons herelnsbove stÊiåd.
                  â, Ths wÈrningq hbeb and hÊrruËtiofis fumßhÊd witfr tÞ ssÊf8 Ër$Þrnsn.
                     madel å01È3. four tün, vehicle euppurt Btåñds SN GTIÐ10ûû$ê18 end
                     GTlü'f 0õCIS61$ Ere defeatÌve for thE reesrãns herÈinebsvE rtÈbd.
                  3. TFre seçrs Ë¡aftemen-. model 6816s, for.¡r tcn, ve|r$cla support $tnnds s/N
                     GTlü1ùü$St't8 snd ËT101Ð0üSê1S ere ngt suÌteblefsrihe inrsnded
                     p{¡rpose because of the ËasÐns horelnsþve Btâtðd,
                  d, The seur$ tråftsm[fi. rnodol ö01ôt, fuur irn, vEhhlE euppûrt etsnds sll'l
                     GTlt I 000Sð1 E snd GTI ûÌ 0û0sE 1 g årB ¡¡nrEasona b ty d'angcmus
                     be*suee of the reaæna heÊingþûve etÊÞd.
                  5" I em aoryure uf nq oirrnge in the csndÌtísn pf *re SIN tTlfiûtO$gt$ and
                     ËT1tlüûûà6I$ v*hlcls ruppart ebnds franì ltìe tin¡o al mEnufscturë tp
                     ths llma of the lncÌdånt

               This.ie my prelimin*ry avatìrsiiÕn and ophlon 6s Õf th¡$ dÊte. | ËeÊrve the rlgirt to
               mÞdlry or EupplðilÌünt th¡s fspôft ee msiE tflfomð'tf0il Þ'Eaffnê8 pvailabþ b me
               thno*gh Õönttnuåd InvËB$ÊÊtlon or discovary. lf yçu håve qussttrcns w vrrlah ts
               dlssur¡ Ény ô'f thie rèpõfl ln moru doteil, pleæc oonlect rnå et )&ur cenvrnionca.




               Principel


               Enclost¡res:
               turrent    e,v.
               Rule 3,û




                                                                                                   rl




Ëunfidential
 Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 29 of 38




FREDERICK G. HEATH

331S Springcrest Ðrive
Ls uisville KY d,üz¡t'l -ÊT37
TEL:  t5û2)425-23S5
F^AX: t50?J 339-072s
E-lHIÀlL: fgheath@belleouth.nst




EI}UGÅTIÜN:

    .    B.S. MechenlcatrEngineering             ,


         Lehigh University * Bethlehem, pA
    r    Graduate Study - Spece Technclogy
         University of California * Los Angeles, tA
    r    Diplorne in Manager*ent Studies
         Amertcan Graduate Schoo! of lnternational Management - Glendale, AZ
    ¡    Certificate in Mobile Crane and Rigging tonsiderations
         trane lnspeetion and te*Ífication Bureau, {nc. - Orlando, FL
    r    Certificate in Basic Reliability and Maintainability Analysis
         lllinsis Valley Conrrtunity tcllege - tglesby, ll-
    .    Various tourses in Regulatory Gomplianee
         EFA- OSHA and D6T
    r    Various tourses in $tandards tompliahce

PROFESSITNAL EXPERIËNCE;

Çgnqultinq Ënqinserïnq and Expert Testirnonv
(20 + Yeârs)

Hoeth snd.Às$ÕËi¡tes -     Principal                 ì



consuliing in the fietd of deslgn, manufacturin$ and testing of hydrauHc-
pneumatic and electro-mechanical lifting and load bearing devices including
eutomotive, light eonstruction, industrialand material handling applications.
l*ì'tigation support in the fletrd sf forensic engineering, product tiabiliþ, accident
investigation, rèconstr$ction and expert testimony involving eueh devices with
respect to design, rnanufacture, environmental, health and safety cansideraticns
including warning$, instructions and training; and, conformity with recognïzed
standards, codes, irrdustry practiees and government regtrlations.




üVt0-14.dcc
                                                                                         1
  Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 30 of 38




Õprqpratq [{rsn*qer¡ent Ms n ufð cturi n g qf   E n u i n ee Ie   d-Prggl   q   ç.k
(25 + Years)

VÊtt{ torporation - Fresident and Chsirman
Function as chief executive and chief operating officer. Responsible for technicst
end edminislretive direction of ell operations of this manufacturer of auiomotive
lifting equipment. vBM manufaetured 2 and 4 post, surface- rnounted liÊs;
parallelograû'1, short riee and healy duty surface-mounted lifts; single, double
and rnultiple-ploton ingrcund lifts.

Ryan lndustries- Vïce President and General llllanager
{$ubsidiary of CCIsrnodyne Corporation) Chief uperating officer responsible for
technical and administrative diredion of all opêrations sf thìs rrrulti-plarrt
manufacturer of cryogenic storage, transportetion and dispensing equipment,

tosmodyne torporaf on . Manager      oT lUta nufacturi n g
Responsible for all msnufaeturing operations for this multi-plant manufacturer of
cryogenic and heåt fansfer equipment"

Cosmodyne Ëorporation - llllanager ol Errgineering
Responsible for technical administration of consultingactivÍties in various rnilitary
t-t.B.M. prôgrårns including design, construstíon and operation.

Prpieçt Enqtneerlnq

ÀiResearch Mfg. to. - Prelirninary Design Engineer
Design and develop systems for environnrental control of rnilitary aircrafi and
spâce capsules.

PU$LICATIÕNS:

Authored many in-house documents covering * wide rãnge of subject matter
including:
    a   Technical proposals
    a Teghnica I perfonnanee evaluatione
    Õ   Technical tråining manuals
    ú Quality control manuals
    a ûesign speciflcations
    T   Process specificatlons
    ü Ferformance s pÉcif¡råtiens
    a Administrative policies and prccedures
    a   Ëquipment installatíon, operation and mcintenãncê manuals
    t lndustry standards
    I   Failure analyses




tV'tü'i4.dac
                                                                                      2
 Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 31 of 38




Edited chapters S*General Shsp Equipment, l&l-ifting Equiprnent and Air
tomp ressors, and  1 1 -Shop Safety for "Autonlotive Service-lnspecti on,
idlaintenance and Repair," a book authored by Tirn GiHes and published in lgg8
by Delmar tlTG) Pt¡blishers.

Åuthored ehepter 1t, section 1t.3.1, Autornoiive Lifts, and section 10,3-2, Other
Lifting Equlprnent. for "The Shop $afety/osHA complianpe Guide forManagers
of Motor VehicblEquipment Maintenance and Refueling Operations,o a standard
lndustry reference on osHA compliance and recomrnended safety practiee,
published in 2ûtû by Automotive Environmental & Safety Ëngineering of Findlay,
Õhio.                                          :




,4t¡thored appendix   Jacking and Hsisting, frr oserviceability ßest Fraotices,o ä
                      t,
guide for engineers and designers, published tn lBgB and 2t0û by General
Motors torporation.

Âuthored chapter g, for "Autc Repair Shop Safety," a büôk published by the
N*tionalSafety ÇounciÌ in 2000.

Authsred "Whst Good arë Ständards," an ârt¡çle appearing in Volume 22,
Number 7, August 2003 issue of Utili\r Fleet Management.

Authored "l-ift Accidents, ã Case Study," an article appearing in Chapter 10,
Equipment and Tool $afety, The Shop SafetylOSl{A Compliance Guide, a
subscription campllanee service published in 2û04 by,4utornotive Environrnental
& Saf'ety Engineering.

Authored'What Good are Standards," an article appearing in Voiume 23,
Number 12, December 20û4 issue of Oecupational Health and Safety.

Authored'Accident Waiting To Happen," ân article appeering in the Valume 3.
lssue 4, May-June 2û06 issue of Lift and Access.

Authored "îhe lmportance of vehicle Lifting Points" an artiele eppearing in the
flday ?5, 2t07 issue of Fleetmag"crm, e web besed automotlve magazine.

Authored'\lehicNe Lifting Points: whorn Do you Trust' an article appearing in the
July, 2007 íssue of Gears, a rnagazine for the transmieeion rebuilding industry.

Authcred "Vehiele *-ifling: Points to Re¡'n*rnbef'sn article appearing in an insert
titled "service Bay safetf in the ApriÍrtt8 issue of Frcfessionat rool and
Fquipment News"

Froject Gontributor: "Forklifr safety"; "Forklifrs-Reducing praduct Þarnage";
"Hydraulic Fluid Safety"; "Overheåd lndustrial Qranes"; all DVD training




tVf   G.14.dôË
  Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 32 of 38




prtduËt¡rns of Ëonvergence Training, a Division of capstone Teehnology
Corporation.

At'¡thored "Don't Be An Accìdent Ststlstic: tift lt Right" an article appearing in an
insert tRled 'Vehi*la tifr Inspection: Your Safety ls Riding tn lt'' ín the npr;t tots
issue sf Prsfessional Tool and Equipment NeWs.

FRûFE$S¡ONAI- ÅFFILIÀTIONS:
{Past and Present}

Atrllance Hazardous ù¡Taterials Profession als, (Mernber-Retired)
     ¡   National Chair¡nan, Government Affairs Gommittee

American Gollege af Forensic Examiners, (Member 18093)
    r Oeftified Foreneic Consulïant (tFt)
    . Biplon*ate of the American Board oT Forensic Engineering and
      Technology
    " Fellow of the Arnerican College of Forensie Examiners lnstitute

American National Standards lnstitute, (Member 1û665û)
  ¡ Board of Standards Review
  . Viee Chainnan, Board of $tandards Review
  " Chairman, Bserd of Standards Review
  " Subcorr'¡rnlftee on Accreditation
Arnerican Society of Mechanical Engineers, (Member 4467254)
    ¡  standards Gsmmittee for portable Automotive service Ëquipment,
       (MÈrnber Lt 1Bûüt0t, Mce thairmen and Chainnan)
    r  Technical subcommittee for Portable Automotive Lìfting Ðevices,
       {Member Lt 1Bûtlût)
    r  $tandards cnrnmittee Hsr, Hoists-overheâd, (Mernber t8300tt0û)
    r  Standards tornrnittee 830.'t, Jacks, (Member LO 1200100)
    r  Standards Committee 83û.20. Below the Hnok Liftlng Devicss, {Member
         Lo 12t1s00i
    r    Board on Safety   todes and Standards, Contribuflng Member
American saciety of safety Engineers, (professional lviember 4sgg3)
    . Z 15 Csrr¡nritree, Amerlcan Nationalstandard covering Safety
      RequirementE for il*otor Vehicle Fleei Operations
    . A 1ü.29 tomnrittee, American National standard covering safety
      Practices for th€ Use of Aerial Ptatforrns in Conslruction
    ¡ A 1Û.41 Csmrnittee, Americen NËt¡onal Standard covering üperator and
      operêtor supervisor's Quatifications and Responsibilities in the
      Çonstructicn lndustry




tVlû-14.d¡¿
                                                                                     4
    Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 33 of 38




Arnerican Society of Testing and Materials, (Member 'lû8534û)
       r
       Standards Committee F1B, Main Committee on Electrical Protective
       Equipmant for Workers

American Welding Society, (Mernber 167g29)

American Wood Preserverc lnstitute, (Nember)
       .
      Regulatory Affairs Cornmittee
       .
      Legislative Affairs Committee

Automotive Lift lnstitute, {Member}
       r
     Chairnan
      ".
     Cheirm¿n, Safety Committee
     Mernber, Engineering Gommittee
       r
     Subject Matter Ëxpeil, Lifi lnspectur Certification program
      r
     Secretary, Standards Development Actïvities

construction lndustry fijlanufacturers Association, (Member) now AËM

Huuipment end Tool lnstitute, {Member)
      "
     Technical Chairman, Lifting Equipment Group

International Powered Aceecs Federation, (Mernber tertificste 1gû7)

I   nstitute of l-lazard ous Materìa ls Man agerne nt, (Member)
      .    Gertified Ha4andous Materials Manager (0A4200)

Kenfucky Chapter of Ha¿ardous Materiats Mahagers, (Mernber)
      ¡
      Board of Dtrectors
      thairma*, Government Affairs Gornmittee
      '
Material l-landling Industry of Ameriea
      ¡
      Vice President, Association of Professienal Material Handling Consultants
      rMH16.1, Specífication for the tesign, Testing end Utilizatisn of lndustrial
      SteeN storege Recks, (tonsensus Body)
      rMl-{16,2, tode of Safety Fractices for the Use of lndustríal and
.     Commercial Stealstorage Recks, (tonsensus Body)
      '
      MH16'3, Specifieation for the Design, Testing and Utiliza:tion of lndustrial
      Steel Cantilevered Storage Raoks (Consensus Body)
      .
      MH24.1, standard for Horizontal cerousel Material Handtirrg and
      Associated Equlpnnent (Consensus Body)
      r
      MH24.?, Standard for Ppwer*Operated Vertical Carousels and Vertical LTlt
      Modules, (Gonsensus Body)
  Õ   MH26.Z, Ðesign, Tèstin$ and Utit i¿ation of Welded Wire Rack tecking,
      {Consensus Body)
                                                    I




tVl0-14.doc
                                                                                 s
  Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 34 of 38




        t    f\ÏH28.1, Dësign, Testing, Utilization and Application of lndustrial Grade
             Steel Shelvíng, {Consensus Body)       i



        r    MH?8.ä, De*ign and Testing of Boliless MetalWocd Shelving-
            Ëpecifications, {Consensus Body)
        ¡   MH2 "3, Design, Manufaoture and lnstallatio,n of lndustrial SteelWork
             Platformrs, (üansensus BÈdy)
       '     MH29.1, $afety Requirernents for lndustrial Seisscrs Lifts, (tonsensus
            Ðody)
       ¡    fulH?$.?, saf*ty Requirements for lnduþtrial rilters, {tonsensus Body)
       .    Mll30.2- Ferformance and Testing of Fortable ûock Leveling Devices
            (Gonser:sus Body)
       ¡    MH30.3, Trailer Restraint Devices, safety, performance and resting,
            iConsensus Bdy)
       '    ËCMA15, Speciüeations for table-Less Controls for Electric ûverheed
            ïraveling trenes" (Consensus Bcdy)

Nation*l Åssocialirn of Treìler Manufacturers, (Member)

N     atisne I Mobility Equipment Beelers Aesocistion, {Mernber)

Natienal Safety Qouncil, (Member)
       '
      Autor¡otive, Tooling & Metalworking €ection
       '
      utilities Division, certified utitity $afetyAdministrator, (619)

f'l   urth,American Die GastÍng Associatisn, (Mer¡lÞer)

$eåffold and Access lndustry Association, (Mernber)
       r
       492 &llaln tomrnittee on Aeriatplatforms
       ¡
       A$2.7 ûornn¡ittee, Arnerican National Sandard dover{ng Alrline Grsund
       St r p port Ve hicle-Mou nted Vertical Lift Devi ces
       .
       A$ã'22 tamrnittee, American National $tandard covering Aerial Worlr
       Plstforrn Safe Use
       ¡
       US TAG for tSO/f0 214, Ëtevating Woçk platforms
       ¡
       CouncilMember for; Mast üimbing Work platformg, AerialWork
       Platforrns, Construction Hoists and Fa¡l protection

Service Techniciens Socioty, (Member 3Sg0)

Sntaìl tsusiness Ad    mi nistration
       .    Advisory Council (Aflanta Region)

Society of Autornotive Errgineers, (Member 6101694F93)
       ¡
       spunsor cf sAE standard J 2184, Vehicle Lift points for $ervice
       Garage Lifting
       ¡
       theirmarr of the standards trmmiüee for sAE standard J 2184,


tVlo-1¡l.doe
                                                                                          o
 Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 35 of 38




              Vehicle Lift Fsints for Seruice Garage Lifting
    .         Ohairrnan of the $tandards Committea for SAE Standard J 1884,
          '   Vehicle Jsck Requirements and Test Procedure
    .         VehicJe Service Eevelopment Division {MembeQ
    "         Adaptive Devices Standards Csmrnittee (Member)
    '         Suhcommittee for Wheelchair Lifrs ãnd HöistÊ (û¡Iernber)

Specia lized       tarrlers and Rlggers F,ssociation {lvlember eS242)

Stand ards Engineering So6ieb/, {Member)

Trucking lndustry Defense Associatisn,                      r)

Undenn¡riters !*aboratories, lnc
    ¡         Standards   Technical   Panel,   UL 2ü1-Garåge Equipment
    'r        Standards
              Standards
                          Technicel
                          Technlcãl
                                      Panel,
                                      Panel,
                                               UL 1g?3-scaffold Hoists
                                               UL 134û-Hoists
     "        Standsrds   Technical   Fanel,   UL 2334-Material Lifts

World Safety Organization, (Member 016584)
  . Certified Safety Specialist (BSZ)
AWARDS:
  ¡ Metrb 1t0 largest privately owned cornpanies
  * Smäl[ Business Administrät¡on Exportsr of the Year (Atlåilta Region]
CIVIC ACTIVITIES:
    I Rotäry Club of Louisville; Board of Ðirectors, Sergeant-at-Arms and
      Treasurer
    . Lot¡isville VisualArts Associatiou Board of Directors
                                                        i




    ¡ Kentucky Museum of Arts + Crafl; Board of Directors
    . Glassworks Faundatíon; Chairmen, Board of Direclors
    * Art Alliance for Cantemporary Glass, Eoard of Directors
    r lnternationel Glass ,{rt Socieiy, Board of Directors




*Vlt"l4   doc
  Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 36 of 38




                                               u
                                                   !GfrtII
                                                    flsS0{lnT€$
                                                       nd
                                                                    33ì ó SpringcreEt Bríve
                                                                Loulsville, HY 4024ì -?73i
                                                                            tsß?)4 u 5-Í385
                                                                         {50?)339-û/?r fox
                                                                    f   ghooth@bellsouth. nst

Nsvember 13, Zü14                                  ì

                                                   ì

Ts whom it rnay   ccncem:
Following is a listing of cases ìn which the undersigned has teslified as an expert
at trial or by deposithn within the four-year period preceding the effective dete
shown ebove, {Rule 2ô Disclasure}.

{6-11} tivilAction Number û? L 0t3B?7, in the circuit court of coolr county,
lllinois, County tepartment, Law Þivision, Jose sepulveda and Guillernlindã
$epulveda, Flaintiffs; vs, TCL lndustries, rnc., e domestic oorporation, TcL
services, lnr., a domestie eorporation, Fairmont sign cornpãny ã foreign
oor¡poration, BeaÈon sign Gompany, a corporation, and Elliott Ëquipment
üampøny, a foreign coçoration, Oefendants.

t7-1U tivil Action Nurnber 03 L 10249, in the Êircuit court sf eook county,
llljqg.is., tounty Departnrent, Law Diuisíon, u,s. Food service, lnc" as sr.rbiogee
of MichaeTlvtilan and lt{íchael Milan individualfy, plaintíff; vs. united steel
Products and Felix Loeb, lnc-, Defendants.

f 2:1] I tiv¡l Act¡m Number ûs-00gzgö(25), in:the circuit GouÉ o{ the 17ü
Judicial Circuit in and for Broward County, Florida, Olit Gerardo Romero, plaintiff;
vs" Dov lsrael, A[u lsraal, prestige Hprne Devetoprnent, JCR Gonstruction
services, lnc., sAZ tonstruetion Group, lnc., American Truss, pL construction
and Ray Anthony lnternational Crane Company, Defendants.

{3-12} civilAction Number 7:10-ev-00161-KKC: in the united stetes District
Çcut't for the Eastern Ðistrict of Kentucky, Southern ûivision at Pikevitrle: Harold
fregory Hsrn, Plaintiff;vs. schiller Grouïds tare, !nc,, Hame Depot, u.sA.,
lnc., and the Unknown Defendant Benjarnin S., Defendants,

{4-12} tlaim Number zt10-rs3ss, before ilonorable DouElas Gott, ALJ;
tommonwÉalth tf Kentucky, Departrnent of Wôrkers' tlaäns: Anthony Snrith"
Plaintiff; v. Southern Coal Corporation, Defendant.

{5-12} tivil Action Number 11t5-0s245, in the circuit court fcr {he state of
oregon, for the Õounty af Muftmomah: sandra salyer, plaintrff; vs. Les schwab
Tire Centers of Portlend. lnc,: Defendant.


Rule?6.doc
  Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 37 of 38




{5-12) CivilActìon Nur¡rber ðgûgû1211, in the Third Judicial District Court of Salt
Lake county, state of utah: Nathan Garrison, Trish Ganison and Andrew,4.
May; Plaintiffs: vs. whip lndustries, chic & Japk Repairand Distributing, rnc.,
Rich's shop ËquiBment, lnc., Rich simons, il4ike schoorey dba Autonrõtive
Ëquipment Repair $ales & Servi¿e, Poúerbift Equipment Service and .iohn Does
l through 1t; Defendants.
t6"12) Civil,4ction Number 3:1û-CV-01857i\A ¡dE) in the United States Þistrict
Üouñ, Distdct of tonnecticui: Terry Wasilewski; plaintiff, vs. The Raymond
Çorporation, a nd Abel Womack, Inc" ; Defend-anls
                                                  I



{11-12) ËivilActicn Nurnber 07-01-814, in thelCornmûnwealth of Kentucky, Srütt
county tircuit Ëourt, Ðonna L. Rêed on her own behalf and as personal
RepresentafivÈ afld Administrator of the E$âtð of Ricky Reed, Ptã¡ntÍf{; v" Çity of
Georgetown, Kentuclry, Geo rgetown*scrtt co¡lnty Recycl in g ce nte r, Lea r
Gorpnration and tsuckhorn, lnc., Defendants.

{12-12}   civilAction Nurnber 1û-t1-0g1gz, in the commanwearth of Kentucky,
',leffer*on tounty Ëircuit ecurt, Division Nine, Roger shillingburg, plaintffi vs.
[-ay's tustom Stone, lnc., et a[., Defendants.

{12-12} clvll Action Nurnber tJ-2üûg-E'l4B in the District court of oklahoma
Gounty, State of Oklahor¡ra; Atejandra Gastillo; as Personal Representative of the
Estate of Ëfren Garci¿, Deeeased, plaintiff; vs, wâÕÕ of oklahoma, lnc", a/kla
wam of tklahoma, an Õklal-rcma torporation; Terex Gorporation, a tëlaware
Corporation; and Genie lndustries, lnc", a Washington torporration; Defendents;
and, Vfaco of tklahoma, lnc., a/Ua Waco of Oklahon¡a, an Oklahoma
Corporation- Third Farty Plaintiff:vs. Vilcast Remodeling, LLt, Vilgar
Rernadeling, LLt, and Sergio M. Ânaya, an lndiuldual; Third Fefty Defendants.

{5-13} Claim Number ?011-97146, before Honorable Chris Davis, ALJ;
tommonwe*lth of Kentueky, Department of workerã'claimsl parker M. Hines,
Jr", Plaintiff; v. SJ Earth Boring, lnc., Defendant.

{g-13) Civil Action Nurnber '11-CV-$ES in the Court of Comrnon Pleas, Ili{ahoning
countSr, ûhio: stephen Russeli, Plaintiff;vs. TLÐ-z Ltd", Lerakis Ë.nterprises, lnã,,
dba Reniai Corral, UpRight, lnc., tJl Distributioh hlo*h Americe. Inc.,  tl
Reåidential Managernent, Corp,, John Þoes #1 through #10, and XyZ
torporations ar ôther Ëusiness Entities #1 throuEh #6, Defendants.

{10-1 3} civil Acticn Nunrber 5: 1 1 -044-JMr¡; ank, civít Actisn Number tg-c1 -
t0671; in the United States District Ëourt, Eastern District of Kentucky, Centrat
Ðivision at Lexíngton; Bitlie Jean Wilson and $entry lnsurance, plaintiffs; vs,
ËngelGanada, lnc., and Unknown Ðefendants; Deiendants.




ftule?6.d*c                                                                          1
 Case 3:13-cv-00257-JAM Document 307-7 Filed 10/11/18 Page 38 of 38




(2-14) CivilAction Number 10-Gl-ûû2û5, in the Gallatin tounty Circuit ûor.¡rt.
Commonwealth of Kentucky: Herschel Moore, Ptaintiff; vs. SterlÍng Enterprises,
lnc., Ëayette Trr.rcking, LLC, Brarncâ, [nc., Brandeis Machinery and Supply Co",
l¡rc., Kometsu America, torp., Rudd Ëquipment Company, Inc", thio Machinery
tornpany, dtrbla thio Cat, Whayne Suppty tompany, Mississippl Lirne
Curnpany, John toe Ðealer, John Dse Manuf,åcturêï, and John Doe Designer;
Defendants.

{3-14) Civil Action Number 3:12-cv-û1387 in the United States District tourt,
Ëistrict of Gonnecticut Graeme G. Keeping, plaintiff; vs. Watson's
Manufacturing, LLC,   Defendant.
                                                :




(5-14) Civil Cauee Nurnber 2012-246G, in the itircuit tourt of Covington County,
Mississippi: TÍmothy Lee $anford, Plaintiff v. Mississippi Departrnent of
Agriculture and üor¡rnerre, üt al, Defendant.   ,




(1t-14) tivilActisn Number2:13-cv-ûû24 in the United States ûistrlct Court, for
the Eastern Distl'ict of Tennessee: Alvin Srnithl Plaintiff; v. Jarden ZÍnc Products,
[-Lt, Jarden Gorpörstion, and Jarden Zinc products, Lp; Defendants,

{1f -14)tivllAction Number RIC1216135 in the Superior Court of Califomia for
the county of Riverside: Tyter Remsen, pleintiff: v" Norco lndustries, lnc.; Top-
Line tndustrial Products, lnc", and Does 1 through 100 lnclusive, Defendants.

Respedfully s ubnr itted,
HËAîH ANN ASSCIÛIATES


Frederick G. Heath
Fr[ncipal




RuleÊË.doc
                                                                                        3
